                                                                               1/10/2019


                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION

 UNITED STATES OF AMERICA,                      CR 16-15-H-SEH

                             Plaintiff,         ORDER

          vs.

 JOHN GREGORY ALEXANDER
 HERRIN,

                             Defendant.

      On December 12, 2018, Defendant filed a Motion to Suppress Evidence. 1

      The Court held a hearing on the motion on January 10, 2019. Upon the

record made in open court,

      ORDERED:

      Defendant's Motion to Suppress Evidence 2 is DENIED.




      1
          Doc. 13.
     2
          Doc. 13.

                                          -1-
     Trial remains set for January 22, 2019, at 8:45 a.m. at the Paul G. Hatfield

Courthouse, Courtroom I, Helena, Montana.

     DATED this   /O#ay of January, 2019.

                                            ~@~
                                            'SAME. HADDON
                                            United States District Judge




                                      -2-
